Citation Nr: 0100411	
Decision Date: 01/08/01    Archive Date: 01/17/01

DOCKET NO.  92-17 977A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for post- operative 
meniscectomy of the right knee with arthritis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for post- operative 
meniscectomy of the left knee with arthritis, currently 
evaluated as 20 percent disabling.

3.  Entitlement to service connection for a back disability 
as secondary to bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1960 to April 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a June 1992 rating decision, 
the RO declined increased ratings for the appellant's left 
and right knees.  In an October 1993 rating decision, the RO 
denied the appellant's claim for service connection for low 
back disability as secondary to bilateral knee disability.  
The Board remanded this case in December 1997.  In June 1999, 
the RO re- characterized the back disability for which 
secondary service connection was claimed as "congenital 
stenosis with developmental degenerative disc disease and 
degenerative joint disease, lumbar and thoracic spine."

In December 1999, the Board issued a decision which denied an 
increased rating for right knee disability, granted a 20 
percent rating for left knee disability and denied service 
connection for back disability as secondary to bilateral knee 
disability.  The appellant subsequently appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In June 2000, the Court granted a joint 
motion for remand which vacated the part of the Board's 
decision which denied a rating in excess of 30 percent for 
right knee disability with arthritis, a rating in excess of 
20 percent for left knee disability with arthritis and 
service connection for a back disability as secondary to 
bilateral knee disability.  

In October 2000, the appellant submitted new evidence in 
support of his claim, and waived RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304(c) (2000).  In November 
and December 2000, he submitted additional evidence to the 
Board, again waiving RO consideration.  This evidence 
addresses the etiology of his back disability, but is not 
pertinent to the increased rating claims on appeal.  
Accordingly, the Board finds that no prejudice results to the 
appellant in the Board deciding the his increased rating 
claims without prior RO consideration of this evidence.  VA 
O.G.C. Prec. 16-92 (July 24, 1992).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the increased rating claims has been obtained.

2.  The right knee disability is manifested principally by 
severe arthritic changes, pain on motion, crepitus, loss of 
flexion, easy fatigability and acute flare- ups of capsulitis 
with occasional locking of the knee.

3.  Manifestations of the right knee disability are the 
functional equivalent of severe impairment with recurrent 
subluxation or lateral instability.

4.  The left knee disability is manifested primarily by 
moderate arthritic changes, pain on motion, crepitus, loss of 
flexion, easy fatigability, acute flare- ups of capsulitis 
with occasional locking of the knee and meniscal tears by 
MRI.

5.  Manifestations of the left knee disability are the 
functional equivalent of moderate impairment with recurrent 
subluxation or lateral instability.

6.  Neither issue presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating, in excess of 30 
percent, for right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 
4.71(a), Part 4, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5260, 5261, and 5262 (2000).

2.  The criteria for an increased rating, in excess of 20 
percent, for left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 1991), Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.20, 4.21, 4.40, 4.45, 
4.71(a), Part 4, Diagnostic Codes 5003, 5010, 5256, 5257, 
5258, 5260, 5261, and 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Summary

The appellant contends that symptomatology associated with 
his service connected right and left knee disabilities, which 
includes pain, locking, instability, crepitus, altered gait, 
weakness and fatigability upon use, warrants evaluations in 
excess of the currently assigned disability evaluations.

Service medical records reveal that the appellant was treated 
for internal derangement and mild symptomatic chondromalacia 
of the left patella.  He also underwent excision of semilunar 
cartilage of the right medial meniscus.  VA orthopedic 
examination, dated in December 1965, indicated diagnoses of 
post- operative residuals of medial meniscectomy of the right 
knee, bilateral chronic synovitis and hypertrophic 
osteoarthritis of the right knee.

By means of a rating decision dated in January 1966, the RO 
granted service connection for bilateral knee disability.  
The right knee was assigned a 10 percent disability 
evaluation, and the left knee was assigned a 0 percent 
disability evaluation.

VA orthopedic examination, dated in July 1974, revealed 
traumatic arthritis and synovitis bilaterally with complaint 
of buckling of the right knee.  By means of a rating decision 
dated in August 1974, the RO assigned a 30 percent and a 10 
percent rating for the right and left knee disabilities, 
respectively.

Subsequent VA outpatient treatment records reveal the 
appellant's complaint of bilateral knee disability.  He was 
prescribed braces for both knees in 1977.  An arthroscopy in 
August 1978 revealed a torn right medial meniscus.  In May 
1983, he underwent arthroscopic debridement of the left knee 
joint.  He subsequently complained of right knee pain with 
swelling, locking, crepitus, and buckling.  He also 
complained of left knee stiffness and soreness.  VA 
orthopedic examination, dated in February 1992, revealed his 
complaint of "severe" bilateral knee pain with swelling of 
the knee joints.  He also indicated that he lost 41 days due 
to orthopedic problems in the last six years.  Physical 
examination revealed right knee weakness, bilateral medial 
instability, minimal edema infrapatellarly and restricted 
range of motion bilaterally.

In November 1992, the appellant underwent an arthroscopy with 
debridement of the right knee at Healsouth Doctor's Hospital.  
At that time, his degenerative changes were described as 
"moderately severe."  In January 1993, A.P., M.D., 
performed a left knee arthroscopy with debridement and 
lateral release of the retinaculum. 

On VA joints examination, dated in May 1993, the appellant 
complained of bilateral knee pain, weakness and occasional 
buckling.  Physical examination was significant for weakness 
of the muscles and loss of normal supporting structures.  He 
was capable of right and left knee flexion of 80 and 85 
degrees, respectively.  He had 0 degrees of extension 
bilaterally.  MRI scan findings of the left knee, conducted 
at University of Miami in June 1993, were significant for 
degenerative changes of the menisci, advanced chondromalacia 
patella and early degenerative arthritis manifested by small 
joint effusions and marginal osteophytes.  MRI scan findings 
of the right knee were significant for gross tearing of the 
remaining medial meniscus, an oblique tear of the lateral 
meniscus and advanced degenerative changes manifested by 
narrowing of the patellofemoral joint space, articular 
surface cartilage thinning and marginal osteophytes.

During his appearance before the RO in April 1994, the 
appellant testified to constant bilateral pain of the knees 
and underneath the kneecaps.  He also complained of stiffness 
and buckling.  He had weakness of both knees which negatively 
affected his ability to perform functions such as walk and 
climb stairs.  His disability worsened upon prolonged use.  
He had worn knee braces since the 1960's, and his current 
prescriptions included Motrin, Percocet, Indocin and Tordol.  
He had undergone at least 12 surgeries and his physicians had 
contemplated future knee replacements bilaterally.  He also 
contended that his bilateral knee disability caused an 
altered gait and poor posture.  He denied any previous trauma 
except for jumping out of helicopters.

In a letter dated in November 1995, D.R.N., M.D., indicated 
his opinion that the appellant would probably require 
bilateral knee replacements in the near future.

A physical examination report from P.J. M., M.D., F.A.C.S., 
dated in January 1996, noted the appellant's complaint of 
bilateral knee pain, cracking, snapping, grinding, giving 
way, and palpable loose bodies.  He also complained of left 
knee locking and catching, and right knee swelling.  The 
examiner noted that the right knee moved from 0 to 110 
degrees, and the left knee moved from 0 to 125 degrees.  
There was tenderness under the right patella, and minimal 
diffuse tenderness bilaterally.  There was bilateral crepitus 
and cracking.  There was no significant gait abnormality.  
The Apley sign was minimally positive.  X- ray examination 
revealed "severe" right knee arthritic changes and 
"moderate" left knee arthritic changes.

On VA joints examination, dated in March 1998, the appellant 
complained of pain, locking and instability of both knees.  
He also complained that the left patella seemed to slip out 
of place.  Physical examination revealed 110 degrees of 
flexion and 0 degrees of extension bilaterally.  There was 
patellar and subpatellar crepitus, but no fluid.  He 
performed fairly good heel and toe rising, but was able to 
unable to squat.  There was no joint instability.  There was 
no patellar instability or hypermobility.  Diagnosis was of 
bilateral arthritis with capsulitis and instability by 
history.  He had easy fatigability as a definite lack of 
function of both knees, and the use of both lower extremities 
would certainly be affected by acute flare- ups of capsulitis 
with occasional locking.  He was able to ambulate fairly well 
without the use of assistance such as a cane.

In a decision dated in December 1999, the Board granted a 20 
percent rating for left knee disability with arthritis.

II.  Increased ratings

The appellant has undergone recent VA examination, and his VA 
and all relevant private clinical records have been 
associated with the claims folder.  The record does not 
reveal any additional sources of relevant information which 
may be available concerning the present claims.  The Board 
accordingly finds the duty to assist him, mandated by 38 
U.S.C.A. § 5107 (West 1991) and under the recently enacted 
Veterans Claims Assistance Act of 2000 has been satisfied.

The Board must determine whether the weight of the evidence 
supports his claim(s) or is in relative equipoise, with the 
appellant prevailing in either event.  However, if the weight 
of the evidence is against his claim(s), the claim(s) must be 
denied.  38 C.F.R. § 4.3 (2000); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2000) (Schedule).  A 10 percent rating contemplates a knee 
disability which is slight in nature, as would be manifested 
by slight impairment of the knee with recurrent subluxation 
or lateral instability (Diagnostic Code 5257), removal of 
symptomatic semi- lunar cartilage (Diagnostic Code 5259), leg 
flexion limited to 45 degrees (Diagnostic Code 5260), leg 
extension limited to 10 degrees (Diagnostic Code 5261), 
impairment of the tibia or fibula, by either nonunion or 
malunion, with slight knee disability (Diagnostic Code 5262) 
or genu recurvatum (Diagnostic Code 5263).

A 20 percent rating is warranted for moderate impairment of 
the knee with recurrent subluxation or lateral instability 
(Diagnostic Code 5257), dislocated semilunar cartilage with 
frequent episodes of "locking" pain, and effusion into the 
joint (Diagnostic Code 5258), leg flexion limited to 30 
degrees (Diagnostic Code 5260), leg extension limited to 15 
degrees (Diagnostic Code 5261) or impairment of the tibia or 
fibula, by either nonunion or malunion, with moderate knee 
disability (Diagnostic Code 5262).

A 30 percent rating is warranted for ankylosis of the knee 
with favorable angle in full extension or slight flexion 
(Diagnostic Code 5256), severe impairment of the knee with 
recurrent subluxation or lateral instability (Diagnostic Code 
5257), leg flexion limited to 15 degrees (Diagnostic Code 
5260), leg extension limited to 20 degrees (Diagnostic Code 
5261) or impairment of the tibia or fibula, by either 
nonunion or malunion, with marked knee disability (Diagnostic 
Code 5262).

A 40 percent rating is warranted for ankylosis of the knee 
with unfavorable angle in flexion between 10 and 20 degrees 
(Diagnostic Code 5256), leg extension limited to 30 degrees 
or impairment of the tibia or fibula by nonunion with loose 
motion requiring brace (Diagnostic Code 5262).  Full range of 
motion of the knee is measured from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate I (2000).

Traumatic arthritis is rated as analogous to degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  
Degenerative arthritis is rated on the limitation of motion 
of the affected joint.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  There are three 
circumstances under which compensation may be available for 
degenerative changes: (1) where limitation of motion meets 
the criteria in the diagnostic code(s) applicable to the 
joint(s) involved, the corresponding rating under the code(s) 
will be assigned; (2) where the objectively confirmed 
limitation of motion is not of a sufficient degree to warrant 
a compensable rating under the applicable code(s), a rating 
of 10% will be assigned for each major joint or group of 
minor joints affected to be combined, not added; or (3) where 
there is no limitation of motion, a rating of 10% or 20%, 
depending on the degree of incapacity, may still be assigned 
if there is x- ray evidence of the involvement of 2 or more 
major joints or 2 or more minor joints.  Hicks v. West, 8 
Vet.App. 417, 420 (1995).

Additionally, where a claimant has instability of the knee 
and arthritis with limitation of motion which at least meets 
the criteria for a zero percent disability evaluation under 
Diagnostic Codes 5260 or 5261, separate ratings may be 
assigned under Diagnostic Codes 5257 and 5003.  VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997).  A non- compensable 
evaluation for loss of motion contemplates leg flexion 
limited to 60 degrees (Diagnostic Code 5260) or leg extension 
limited to 5 degrees (Diagnostic Code 5261).

Finally, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, a 
separate rating may also be assigned for functional loss of 
use of the knee due to weakness, excess fatigability, 
incoordination, pain or pain on movement.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2000).  The symptoms enunciated in 
38 C.F.R. § 4.45, which includes pain on movement and 
swelling and recognizes the knee as a major joint for 
purposes of rating disability from arthritis, overlaps the 
symptoms recognized in Diagnostic Code 5003.  The symptoms 
enunciated in 38 C.F.R. § 4.59, which include painful motion 
due to arthritis, also overlaps the symptoms recognized in 
Diagnostic Code 5003.  See Hicks, 8 Vet.App. at 420 (the 
schedular criteria of Diagnostic Code 5003 must be read in 
conjunction with the provisions of 38 C.F.R. § 4.59).

A.  Right knee disability

The RO has assigned a 30 percent rating for right knee 
disability pursuant Diagnostic Codes 5010- 5257.  Under 
Diagnostic Codes 5010- 5260, a 30 percent rating contemplates 
arthritis productive of loss of flexion to 15 degrees.  The 
record in this case shows that the appellant has arthritis 
associated with painful motion and with loss of flexion, but 
the degree of loss of flexion is noncompensable.  He is, 
therefore, entitled to a rating of 10 percent, but no more, 
under these diagnostic codes.

Under Diagnostic Code 5257, a 30 percent rating contemplates 
severe impairment of the knee with recurrent subluxation or 
lateral instability.  In this case, the record documents the 
appellant's long- standing complaint of right knee giving way 
and locking.  However, his recent examinations have 
demonstrated neither recurrent subluxation nor lateral 
instability of the knee on objective examination.  Due to the 
lack of demonstrable recurrent subluxation and lateral 
instability of the knee, there is no justification for even a 
compensable rating under Diagnostic Code 5257.

Because there is no evidence of ankylosis, malunion or 
nonunion, a rating greater than the assigned 30 percent is 
not warranted under Diagnostic Codes 5256 or 5262.
With respect to the arthritis of the knee, the appellant is 
capable of full extension and at least 80 degrees of flexion.  
As noted previously, loss of flexion to this degree is 
noncompensable.  Accordingly, he does not meet the criteria 
for a rating of 30 percent, let alone more than 30 percent, 
under Diagnostic Codes 5010- 5260 or 5010- 5261.  

Even after consideration of additional disability associated 
with the arthritis due to factors such as pain, painful 
motion, easy fatigability and flare- ups, there is no 
objective evidence that the resulting functional impairment 
amounts to loss of extension to 20 degrees or loss of flexion 
to 15 degrees or, indeed, to any loss of flexion and 
extension that would be rated more than 30 percent in 
combination.  Further, in view of the fact that the 
limitation of flexion of the knee is no more than 10 percent 
disabling under Diagnostic Code 5260, adding an additional 10 
percent pursuant to 38 C.F.R. §§ 4.40, 4.45 or 4.59 for the 
well documented pain and easy- fatigability would not result 
in a combined rating greater than the currently assigned 30 
percent.  38 C.F.R. § 4.25.  In short, a rating greater than 
the currently assigned 30 percent for the right knee 
disability is not warranted under the diagnostic codes for 
rating arthritis associated with limitation of motion, even 
after consideration of the factors listed at 38 C.F.R. 
§§ 4.40, 4.45 or 4.59.  

With respect to Diagnostic Codes 5258 and 5259, both of these 
diagnostic codes provide for ratings less than 30 percent.  
To assign additional disability compensation under either of 
these diagnostic codes based on pain and pain motion would 
amount to evaluation of the same disability under various 
diagnoses.  This amounts to pyramiding, a rating practice to 
be avoided.  38 C.F.R. § 4.14.

The Board has found that the appellant does not meet the 
criteria for a higher schedular rating than 30 percent under 
the relevant Diagnostic Codes: 5010 and 5258- 5263, even 
after considering the factors listed at 38 C.F.R. §§ 4.40, 
4.45 and 4.59.  The Board has also found that in the absence 
of recurrent subluxation or lateral instability, a rating 
under Diagnostic Code 5257 cannot be justified.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. There are a number of ratings which 
anticipate greater knee disability.  Second, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The veteran has not required frequent periods of 
hospitalization for the knee disabilities, and it is not 
shown that such disabilities so markedly interfere with 
employment as to render impractical the application of 
regular schedular standards.  According to the recent medical 
evidence, he walks fairly well without assistive devices.  
Accordingly, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.  The RO's failure to discuss extraschedular 
consideration and to refer the claim for assignment of such a 
rating as provided in the regulation was not prejudicial to 
the appellant in light of the Board's findings on that issue.


The evidence in this case is not so evenly balanced as to 
require application of the benefit of the doubt rule.  38 
C.F.R. § 4.3 (2000).

B.  Left knee disability

In December 1999, the Board assigned a 20 percent rating for 
left knee disability by analogy to Diagnostic Code 5257.  
This rating contemplates moderate impairment of the knee with 
recurrent subluxation or lateral instability.  At that time, 
the medical evidence failed to demonstrate either recurrent 
subluxation or lateral instability of the knee on objective 
examination, and, for this reason, the 20 percent rating 
under Diagnostic Code 5257 was justified only on the basis of 
analogy.  

The Board will now consider whether the appellant is entitled 
to a rating greater than 20 percent under all other relevant 
diagnostic codes for the knee.  The medical evidence fails to 
show ankylosis, malunion, nonunion or dislocation of 
semilunar cartilage.  As such, a compensable rating under 
Diagnostic Codes 5256 or 5262 is not warranted.  The 
appellant's left knee is symptomatic but, nonetheless, he is 
capable of full extension and at least 85 degrees of flexion 
with pain.  As such, more than a 10 percent evaluation, if 
that, is not warranted under Diagnostic Codes 5010- 5260 or 
5010- 5261.  Even after consideration of additional 
disability associated with the arthritis due to factors such 
as pain, painful motion, easy fatigability and flare- ups, 
there is no objective evidence that the resulting functional 
impairment amounts to loss of extension to 15 degrees or loss 
of flexion to 30 degrees or, indeed, to any loss of flexion 
and extension that would be rated more than 20 percent in 
combination.  Even after consideration of the factors listed 
at 38 C.F.R. §§ 4.40, 4.45 and 4.59, a combined rating 
greater than 20 percent would not be in order.  The loss of 
flexion is no more than 10 percent disabling under Diagnostic 
Codes 5260.  Even after adding additional compensation for 
the documented pain and easy -fatigability would not result 
in a combined rating greater than the currently assigned 20 
percent.  

The Board also finds no justification for a rating greater 
than the currently assigned 20 percent even if the left knee 
disability is rated by analogy to Diagnostic Code 5257.  The 
disability is manifested principally by arthritic changes, 
pain on motion, crepitus, loss of flexion, easy fatigability 
and acute flare- ups of capsulitis with occasional locking of 
the knee.  However, contrary to the findings with respect to 
the right knee, the left knee is manifested, in pertinent 
part, by moderate, not severe, arthritic changes.  Also 
contrary to findings with respect to the right knee, MRI does 
not show meniscal tears of the left knee.  Also, flexion of 
the left knee is consistently greater than that of the right, 
and, finally, the most recent evidence shows no significant 
gait abnormality.  

In short, the Board finds that manifestations of the left 
knee disability are the functional equivalent of no more than 
moderate impairment of the knee with recurrent subluxation or 
lateral instability.  This rating, by analogy to Diagnostic 
Code 5257, contemplates all manifestations of the disability, 
including pain, pain on motion, fatigability and flare-ups. 

The Board finds no schedular basis upon which to grant a 
rating in excess of 20 percent for left knee disability with 
arthritis.  

The Board has carefully examined the record, and finds that 
this issue does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The evidence in this case is not so evenly balanced so as to 
require application of the benefit of the doubt rule. 38 
C.F.R. § 4.3 (2000).


ORDER

An increased rating for right knee disability is denied.

An increased rating for left knee disability is denied.


REMAND

As noted in the Introduction, the appellant has submitted 
private medical opinions which relate his back disability to 
his service connected bilateral knee disability.  The Board 
is of the opinion that before this issue is decided, the RO 
should ask the appellant to provide a history of all his 
post- service back injuries and treatment therefore, to 
include places of injury, dates of injury/treatment and the 
names and addresses of treatment providers.  Once this 
additional evidence has been received, further VA orthopedic 
examination, with benefit of review of the claims folder, is 
necessary prior to any further adjudication.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5103A and 
5107).

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and 
request that he provide a history of all his post- 
service back injuries and treatment therefor, to 
include the dates (as far as can be recollected), 
the places and the names and addresses of all 
treatment providers.  The RO should take the 
necessary steps to obtain these records.

2.  The RO should take the necessary steps to 
obtain all current private and VA clinical records 
(including the pain clinic) not currently 
associated with the claims folder, to include 
complete medical records from Drs. N.J.J., H.L.S. 
and T.R.

3.  Thereafter, the appellant should be afforded 
VA examination by an orthopedic specialist (Board 
certified if available).  The purpose of the 
examination is to determine the relationship 
between the appellant's current back disability 
and his service connected bilateral knee 
disability.  The examiner should review the 
contents of the claims file, obtain relevant 
history from the appellant, and accomplish all 
necessary tests.  Following the examination, the 
examiner should express opinion to the following 
questions: (1) What is the diagnosis/es of low 
back disability; (2) Is it at least as likely as 
not that current low back disability was caused 
by, or was aggravated by, the service connected 
bilateral knee disability?  The reasoning which 
forms the basis of the opinions should be set 
forth, to include discussion and distinction of 
the competing medical opinions of record.  The 
claims folder and a copy of this remand should be 
made available to the examiner.  If an opinion 
cannot be medically determined without resort to 
mere speculation or conjecture, this should be 
commented upon in the report.

4.  The appellant is hereby advised that, in the 
event he fails to report for VA examination 
without good cause, his original claim shall be 
decided based upon the evidence of record.  
38 C.F.R. § 3.655 (2000).

5.  Thereafter, the RO should thoroughly review 
the claims folder to ensure that all regulatory 
requirements under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), have been satisfied.  Specifically, the RO 
should ensure that all duty to assist and notice 
requirements under the newly statute have been 
satisfied.

6.  After completion of the above, the RO should 
readjudicate the issues on appeal with 
consideration given to all of the evidence of 
record, including any additional evidence obtained 
by the RO pursuant to this remand.  If any 
determination remains unfavorable, the appellant 
and his representative should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be forwarded to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
resolution of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
	


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

 


